  Case 4:20-cv-00466-KGB Document 12-1 Filed 05/14/20 Page 1 of 5




                       Exhibit 1
Defendant’s Response in Opposition to Motion for Preliminary Injunction
            Whitfield v. Thurston, No. 4:20-CV-00466-KGB
        Case 4:20-cv-00466-KGB Document 12-1 Filed 05/14/20 Page 2 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

DAN WHITFIELD and GARY FULTS,
                                                                                            PLAINTIFFS,
v.                                     Case No. 4:20-cv-00466-KGB

JOHN THURSTON, in his official capacity as
Arkansas Secretary of State,
                                                                                           DEFENDANT.

                                  DECLARATION OF PEYTON MURPHY

       Pursuant to 28 U.S.C. 1746, I declare:

        1.        My name is Peyton Murphy. I have personal knowledge of the facts contained in

this Declaration.

       2.         I am an Assistant Director in the Elections Division of the Arkansas Secretary of

State's Office.

        3.        I am familiar with the mechanics of the Elections Division's duties and proce-

<lures, including the submission and processing of independent candidates' petitions. I am also

familiar with how the Division keeps records of which independent candidates will be certified

for inclusion on the ballot.
                                   -
       4.         Attached as Exhibit A and Exhibit B to this declaration are two letters sent by the

Secretary of State's Office. One is addressed to Christia Jones, and the other to Roderick Talley.

Both letters are dated May 13, 2020. These letters confirm that Ms. Jones and Mr. Talley will

appear as independent candidates on the ballot in the November 3, 2020 general election because

they satisfied the independent-candidate signature requirements.

        5.        These letters set out the activities of the Secretary of State's Office related to cer-

tifying independent candidates for the ballot. See Ark. Code Ann. 7-7-103. The Secretary of
        Case 4:20-cv-00466-KGB Document 12-1 Filed 05/14/20 Page 3 of 5



State's Office has a legal duty to report which candidates it has certified for the ballot. See Ark.

Code Ann. 7-5-203(a).

        6.     Additionally, these letters were made at or near the time of the events they de-

scribe by someone in the Secretary of State's Office with knowledge of those events. The Secre-

tary of State's Office has kept these letters in the course of its regularly conducted activity of cer-

tifying independent candidates for the ballot. Making these letters is a regular practice of that

activity.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 14, 2020.



                                               Peyton Murphy




                                                   2
        Case 4:20-cv-00466-KGB Document 12-1 Filed 05/14/20 Page 4 of 5
                        Exhibit A to Declaration of Peyton Murphy




May 13, 2020

Christia Jones
418 Vasser Lane
Lonoke, AR 72086


Ms. Jones,

The Secretary of State’s office has reviewed your petition and verified that a sufficient number of
valid signatures have been submitted to certify you as a candidate for the office of State
Representative District 14. This letter serves as a confirmation that your name will be placed on
the ballot for the General Election to be held on November 3, 2020.

We will certify your name to the respective election commission(s) on or before August 20, 2020.
The 2020 Election Calendar, which can be found on our website, has the dates for public display
and testing of the voting machines; i.e. the dates when you can physically verify the spelling of
your name on the ballot. Also, draw for ballot position takes place in every county no later than
August 24, 2020, in a public meeting. Please contact your respective election commission(s) for
further information.

Our office is committed to ensuring accessible, free, and fair elections. If we can be of any further
service, please do not hesitate to contact us at 501-682-5070.


       Sincerely,




       John Thurston
       Arkansas Secretary of State
        Case 4:20-cv-00466-KGB Document 12-1 Filed 05/14/20 Page 5 of 5
                        Exhibit B to Declaration of Peyton Murphy




May 13, 2020

Roderick Talley
2418 S. Cross St.
Little Rock, AR 72206


Mr. Talley,

The Secretary of State’s office has reviewed your petition and verified that a sufficient number of
valid signatures have been submitted to certify you as a candidate for the office of State
Representative, District 34. This letter serves as a confirmation that your name will be placed on
the ballot for the General Election to be held on November 3, 2020.

We will certify your name to the respective election commission(s) on or before August 20, 2020.
The 2020 Election Calendar, which can be found on our website, has the dates for public display
and testing of the voting machines; i.e. the dates when you can physically verify the spelling of
your name on the ballot. Also, draw for ballot position takes place in every county no later than
August 24, 2020, in a public meeting. Please contact your respective election commission(s) for
further information.

Our office is committed to ensuring accessible, free, and fair elections. If we can be of any further
service, please do not hesitate to contact us at 501-682-5070.


       Sincerely,




       John Thurston
       Arkansas Secretary of State
